Case 3:18-cr-04683-GPC Document 147 Filed 01/22/20 PageID.1129 Page 1 of 3



 1 WIECHERT, MUNK & GOLDSTEIN, PC
     David W. Wiechert, SBN 94607
 2
     Jessica C. Munk, SBN 238832
 3   William J. Migler, SBN 318518
 4
     27136 Paseo Espada, Suite B1123
     San Juan Capistrano, CA 92675
 5   Telephone: (949) 361-2822
 6
     Email: dwiechert@aol.com
             jessica@wmgattorneys.com
 7           william@wmgattorneys.com
 8 Attorneys for Defendant
 9 Jacob Bychak
10
11                       UNITED STATES DISTRICT COURT
12                    SOUTHERN DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,                CASE NO. 3:18-cr-04683-GPC
14
                Plaintiff,                    NOTICE OF CHANGE OF FIRM
15                                            NAME AND EMAIL ADDRESS
          vs.
16                                            Assigned to Hon. Gonzalo P. Curiel
   JACOB BYCHAK, MARK
17 MANOOGIAN, MOHAMMED
   ABDUL QAYYUM, AND PETR
18 PACAS,
           Defendants.
19
20
21        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
22        PLEASE TAKE NOTICE THAT effective January 1, 2020, the Law Office
23 of David W. Wiechert changed the firm name to Wiechert, Munk & Goldstein, PC.
24 Jessica C. Munk’s new email address is jessica@wmgattorneys.com; William J.
25 Migler’s new email address is william@wmgattorneys.com; and Danielle Dragotta’s
26 new email address is danielle@wmgattorneys.com.
27
28

                                          1                     Case No. 3:18-cr-04683-GPC
                NOTICE OF CHANGE OF FIRM NAME AND EMAIL ADDRESS
Case 3:18-cr-04683-GPC Document 147 Filed 01/22/20 PageID.1130 Page 2 of 3



 1 DATED: January 22, 2020          WIECHERT, MUNK & GOLDSTEIN, PC
 2
 3
 4
                                    By: s/ Jessica C. Munk
                                        Jessica C. Munk
 5                                      Attorneys for Defendant Jacob Bychak
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         2                   Case No. 3:18-cr-04683-GPC
               NOTICE OF CHANGE OF FIRM NAME AND EMAIL ADDRESS
Case 3:18-cr-04683-GPC Document 147 Filed 01/22/20 PageID.1131 Page 3 of 3



 1                            CERTIFICATE OF SERVICE
 2        Counsel for Defendants certify that the foregoing pleading has been
 3 electronically served on the following parties by virtue of their registration with the
 4 CM/ECF system:
 5                                     Sabrina L. Feve
 6                                 Assistant U.S. Attorney
 7                                 sabrina.feve@usdoj.gov
 8
 9                                   Melanie K. Pierson
10                                Assistance U.S. Attorney
11                               melanie.pierson@usdoj.gov
12
13                                      Robert Ciaffa
14                                 Assistant U.S. Attorney
15                                 robert.ciaffa@usdoj.gov
16
17
18                                      Respectfully submitted,
19 DATED: January 22, 2020
                                        WIECHERT, MUNK & GOLDSTEIN, PC
20
21
22
23                                      By: s/ Jessica C. Munk
                                            Jessica C. Munk
24
                                            Attorneys for Defendant Jacob Bychak
25
26
27
28

                                               3                     Case No. 3:18-cr-04683-GPC
                                  CERTIFICATE OF SERVICE
